Citation Nr: 9900925	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-18 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for epithelioma of the 
abdomen and shoulder.

2.  Entitlement to an increased rating for neurodermatitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1989 until 
August 1993.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of July 1994 from the Denver, Colorado, Regional 
Office (RO) which denied service connection for epithelioma 
of the abdomen and shoulder, but granted service connection 
neurodermatitis, rated zero percent disabling.  Subsequent to 
a Board remand of April 1997, the noncompensable evaluation 
for neurodermatitis was increased to 10 percent from the date 
of the claim received in August 1993.

As indicated above, this case was remanded by a decision of 
the Board dated in April 1997 and is once again before the 
signatory Member for appropriate disposition.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he was determined to have 
epithelioma of the abdomen and shoulder in service for which 
service connection should now be granted by the Board.  It is 
also contended that the symptoms associated with his service-
connected neurodermatitis are more disabling that currently 
rated, and that a higher disability evaluation is warranted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for entitlement to 
service connection for epithelioma of the shoulder and 
abdomen is not well grounded and that the preponderance of 
the evidence is against an increased evaluation for 
neurodermatitis.


FINDINGS OF FACT

1.  The claim for service connection for epithelioma of the 
abdomen and shoulder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation; no current disability of this nature is 
clinically indicated.  

2.  Neurodermatitis is manifested by chronic recurring 
itching and scaling affecting exposed areas of the body; 
constant exudation or itching, extensive lesions, or marked 
disfigurement is not clinically demonstrated.


CONCLUSIONS OF LAW

1.  The claim for service connection for epithelioma of the 
abdomen and shoulder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
neurodermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for epithelioma of the abdomen and 
shoulder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§ 1131 (West 1991).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).

The threshold question is whether the veteran has presented a 
well-grounded claim for service connection for epithelioma of 
the abdomen and shoulder.  In this regard, the veteran has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); see also Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra. 

The service medical records reflect that the appellant was 
seen in March 1991 for a rash around the eyes.  Seborrheic 
dermatitis was diagnosed.  He was seen in November 1991 for 
complaints of a rash was observed to cover at least 80 
percent of his abdomen.  Hydrocortisone cream was prescribed.  
In December 1992, he was treated for a rash of the head, 
face, and neck.  The diagnosis was tinea of the smooth skin.  
In March 1993, he requested a refill for medication for 
tinea..  Upon examination in August 1993 for discharge from 
active duty, it was recorded that he had epithelioma of the 
left upper quadrant of the abdomen and left shoulder.

The appellant was afforded a VA examination for compensation 
and pension purposes in December 1993 and was determined to 
have neurodermatitis (for which service connection was 
subsequently established).  No epithelioma, inflammation or 
eruption affecting the abdomen or shoulder was diagnosed on 
that occasion.

The appellant underwent a VA dermatologic examination in 
April 1998.  He was found to have erythema and scaling 
affecting the right nasal ala fold but no sign of an active 
skin process elsewhere.  There were no extensive lesions, no 
exudation, and no marked disfigurement.  Itching was reported 
to be an intermittent problem.

After reviewing the evidence as a whole, the Board is unable 
to find that the appellant has presented a well-grounded 
claim in this regard.  While the service discharge 
examination report does indeed indicate that he had 
epithelioma of the abdomen and left shoulder at that time, 
there is no showing that it developed into a chronic 
disorder.  See 38 C.F.R.§ 1110; 38 C.F.R. § 3.303.  There is 
no current diagnosis of epithelioma or any other skin 
disorder involving the abdomen and left shoulder despite two 
post service examinations.  The Board points out that a claim 
for service-connection must be accompanied by evidence which 
establishes that the veteran currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992).  A well-grounded claim must be supported by evidence, 
more than merely allegations Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of a diagnosis of a current 
disability, the Board must find that this claim is not well 
grounded and must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

Finally, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist or could be obtained, that, if true would make this 
claim plausible  See generally McKnight v. Gober, 131 
F.3rd 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995.


Increased rating for neurodermatitis.

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran was seen on a number of occasions during service 
for skin complaints.  Upon postservice VA examination in 
December 1993, a diagnosis of neurodermatitis was rendered in 
this rendered in this regard.  By rating action dated in July 
1994, service connection for such was granted and a 
noncompensable evaluation was assigned.  

A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

When the veteran was afforded VA examination in December 
1993, physical examination disclosed a patch of what appeared 
to be neurodermatitis in the left posterior neck and right 
antecubital fossa.  He subsequently submitted photographs 
dated in March 1995 showing reddish areas affecting the neck.  
During a VA dermatologic evaluation in April 1998, physical 
examination noted mild erythema and scaling involving the 
right nasal ala fold.  There were no signs of dermatitis 
elsewhere; examination at that time did not reveal any areas 
that were manifested by exudation, extensive lesions or 
marked disfigurement.  The examiner rendered an assessment of 
seborrheic dermatitis, by history. 

By rating action dated in April 1998, the zero percent rating 
for neurodermatitis was increased to 10 percent.

Although the veteran asserts that the symptoms associated 
with his skin disorder are more severely disabling than 
reflected by the currently assigned disability evaluation, 
the evidence does not corroborate this assessment.  The 
clinical evidence of record shows intermittent flare-ups of 
dermatitis which respond to topical remedies.  While the 
veteran did submit photographs showing a reddish skin rash of 
the neck area in March 1995, it is shown that on most recent 
VA examination in April 1998, only the right nasal ala fold 
was affected.  The evidence also indicates that while 
symptoms do indeed include itching and scaling upon 
intermittent recurrence, it is not demonstrated that there is 
constant exudation or itching, or extensive lesions as would 
be required for a 30 percent evaluation in this regard.  The 
Board thus finds that the disability picture of the veterans 
service-connected skin rash is more consistent with the 10 
percent, rather than the 30 percent rating criteria in this 
regard.  See 38 C.F.R. § 4.7 (1998).  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claim 
above.  See generally Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  However, the Board finds that those sections do not 
provide a basis upon which to assign a higher disability 
evaluation as to this matter.  

Finally, the Board finds that the evidence does not reveal 
the veterans skin disability picture to be so exceptional or 
unusual, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R.§ 3.321(b)(1).  

The Board has carefully reviewed the entire record in this 
case.  However, it is found that the evidence is not so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107.  Therefore, the Board is 
compelled to conclude that the weight of the evidence is 
against the veteran's claim and that an increased evaluation 
for neurodermatitis is not warranted..


ORDER

The claim for service connection for epithelioma of the 
abdomen and shoulder is not well grounded and is thus denied.

An increased rating for neurodermatitis is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals
(Continued on next page)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
